Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 REINERIO RODRIGUEZ GIL                                   CIVIL ACTION

                         Plaintiff,                       NO.
 VERSUS
                                                          JUDGE BARBIER
 BP EXPLORATION & PRODUCTION,                             MAG. JUDGE WILKINSON
 INC. AND BP AMERICA PRODUCTION
 COMPANY
                 Defendants.

 Related to:     12-968 BELO
                 in MDL No. 2179

                                         BELO COMPLAINT

         COMES NOW, Plaintiff, REINERIO RODRIGUEZ GIL, by and through the

 undersigned counsel, hereby brings this cause of action against BP Exploration & Production,

 Inc. (“BP Exploration”) and BP America Production Company (“BP America”) and hereby

 states as follows:

                                           INTRODUCTION

     1. Plaintiff is a Natural Person of the age of majority, and a citizen and resident of Oakland

 Park in Broward County, FL and a Clean-Up Worker as defined by the Medical Settlement

 Agreement (“MSA”).1

     2. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

 PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP

 Defendants”), both are incorporated in Delaware.




 1
  Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May 1, 2012, MDL
 2179, Rec. Doc. 6427-1 (May 3, 2012), § II.Q.

                                                     1
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 2 of 7



                                          JURISDICTION

     3. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

 Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA. This Court has

 jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all of the parties are diverse

 in citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

     4. BP Defendants are both corporate citizens of Delaware and not citizens of Louisiana.

     5. Plaintiff has complied with all requirements for timeliness and seeks to recover for all

 damages allowable under the MSA for LMPCs suffered as a result of the Deepwater Horizon Oil

 Spill (“Oil Spill”).

     6. The Southern District of Florida is the most appropriate venue. Although, Plaintiff

 worked in Pensacola, FL, located in the Northern District, when he was first exposed, Plaintiff’s

 current judicial district of residence is in Broward County located in the Southern District of

 Florida. Additionally Plaintiff’s witnesses and other relevant sources of proof are located in the

 Southern District of Florida. Considering the relative ease of access to sources of proof, the

 ability to secure attendance of witnesses, and the ability to minimize costs of witnesses make the

 appropriate venue for this cause of action is the Southern District of Florida.

                                        GENERAL FACTS

     7. The BP Oil Spill occurred with the blowout of the Macondo Well which was drilled by

 the Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico,

 approximately 130 miles southeast of New Orleans, Louisiana.

     8. The explosions and fire on board the DHR occurred on or about April 20, 2010.

     9. Crude oil and other hydrocarbons were released following the explosion that contained

 benzene and other volatile organic compounds such as ethylbenzene, toluene, xylene and



                                                  2
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 3 of 7



 naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and heavy metals such

 as aluminum, cadmium, nickel, lead, and zinc.

        10. Crude oil, specifically, contains chemicals such as benzene, PAHs, and many other

 chemicals that are toxic, and move from the oil into the air. Once airborne, these chemicals, with

 pungent petroleum like odors, can blow over the ocean for miles, reaching communities far from

 the location of the Oil Spill.

        11. Subsequently, response activities were performed by clean-up workers under the

 direction of Unified Command.

        12. As part of the response activities, BP Defendants purchased highly noxious chemical

 dispersants from Nalco and/or its subsidiaries which were sprayed over large areas that contained

 oil. These dispersants include Corexit® EC9500A and Corexit® EC9527A (collectively referred

 to as “Dispersants”).

        13. The Material Safety Data Sheet (“Data Sheet”)2 for Corexit EC9500 indicates that it

 contains hazardous substances; it is harmful to human health; and that dermal exposure,

 inhalation, and ingestion should be avoided. The Data Sheet further states that Corexit® EC9500

 is an eye and skin irritant, and may irritate the respiratory tract if inhaled. If ingested, it may

 cause chemical pneumonia.

        14. The Data Sheet for Corexit® EC9527A also indicates that it contains hazardous

 substances; it is harmful to human health; and that dermal exposure, inhalation, and ingestion

 should be avoided. The Data Sheet further states that Corexit® EC9527A is an eye and skin

 irritant; and if inhaled, may irritate the respiratory tract. If ingested, it may cause liver and kidney

 effects and/or damage, or irritate the gastrointestinal tract. Acute exposure may cause adverse

 central nervous system effects, nausea, vomiting, and anesthetic or narcotic effects.
 2
     A form that sets forth the properties of a particular substance, including its toxicity and health effects.

                                                                3
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 4 of 7



       15. In addition, Corexit® EC9527A contains 2-butoxyethanol (“EGBE”). Repeated or

 excessive exposure to EGBE may cause injury to red blood cells, the kidneys, and the liver.

 EGBE may be carcinogenic to humans. It is an eye, nose, and throat irritant. It can cause nausea,

 vomiting, diarrhea, and abdominal pain. Exposure to EGBE can also cause headaches, dizziness,

 lightheadedness, and unconsciousness. Exposure to EGBE can damage a developing fetus, and

 chronic exposure may result in damage to the male and female reproductive systems in animals.

       16. Both Dispersants also contain non-specified organic sulfonic acid salt, which is

 “moderately toxic,” as well as propylene glycol, a chemical with solvent properties. Propylene

 glycol is a mild irritant, and exposure to high levels of propylene glycol and mists containing this

 chemical can cause eye, nose, throat, and lung irritation. Some individuals are allergic to

 propylene glycol and those with eczema may be at higher risk. Exposure may cause erythema,

 edema, induration, and other skin problems.

       17. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class

 Action Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the

 Gulf of Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana,

 as of April 16, 2012, in Civil Action No. 12-cv-968.3

                                             CAUSE OF ACTION

       18. During all relevant times, Plaintiff was a clean-up worker from approximately June 1,

 2010 to December 31, 2010. Plaintiff was employed by Environmental Response Group.

       19. Plaintiff submitted a claim for a Specified Physical Condition (SPC0014681) and was

 approved as a Class Member4, receiving a(n) A1 level determination for a condition not being

 claimed in this BELO Complaint.


 3
     Medical Class Action Complaint, No. 12-cv-968, Rec. Doc. 1.
 4
     MSA, § II.EEE.

                                                          4
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 5 of 7



       20. As a Clean-up Worker, Plaintiff performed shoreline clean-up activities. Plaintiff was

 exposed through inhalation, airborne and direct contact to oil, dispersants, and other harmful

 chemicals. Plaintiff was exposed to the oil, dispersants, and other harmful chemicals throughout

 the duration of his time as a Clean-Up Worker because of the Oil Spill.

       21. On more than one occasion, Plaintiff was also exposed to oil, Dispersants, and harmful

 chemicals when his eyes, nose, mouth, and skin were exposed by the lack of proper protective

 gear.

       22. After his exposure to the oil, dispersants, and other harmful chemicals, Plaintiff suffered

 permanent injuries and was first diagnosed with Chronic Eye Redness on January 21, 2014. In

 addition to Chronic Eye Redness, he was also diagnosed with other chronic conditions related to

 his exposure such as Chronic Sinusitis, Chronic Fatigue Syndrome and COPD, also diagnosed on

 January 21, 2014.

       23. On or about March 29, 2018, Plaintiff was issued a valid Notice of Intent to Sue

 (LMPC0059195).5

       24. On or about May 4, 2018, Plaintiff received BP Defendants’ Notice of Election Not To

 Mediate. See Exhibit A.

       25. This Complaint has been timely filed within the requisite six (6) month period from the

 date of BP Defendants’ notice.6

       26. Plaintiff’s permanent injuries and LMPCs were legally and proximately caused by

 exposure to oil, dispersants and other harmful chemicals from the Oil Spill.

       27. BP Defendants are therefore liable under state and federal law and in accordance with the

 terms of the MSA.


 5
     MSA, § VIII.A.
 6
     MSA, § VIII.G(1)(b).

                                                    5
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 6 of 7



    28. Plaintiff, REINERIO RODRIGUEZ GIL, itemizes his damages as follows:

            a.   Pain and suffering;
            b.   Mental anguish;
            c.   Medical expenses;
            d.   Lost earnings;
            e.   Loss of earning capacity;
            f.   Other economic loss;
            g.   Loss of enjoyment of life; and
            h.   Fear of future medical issues.

        Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems

 just and proper.

    29. Plaintiff requests a trial by jury.

        WHEREFORE, Plaintiff prays that the Defendants by duly cited to appear and answer

 this Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under

 the law and against BP Defendants, including court costs and compensatory damages.




                                                  6
Case 0:19-cv-61786-RAR Document 1 Entered on FLSD Docket 11/02/2018 Page 7 of 7



                                                             Respectfully Submitted,


                                                             THE DOWNS LAW GROUP, P.A.

                                                                            /s/ Craig T. Downs
                                                       CRAIG T. DOWNS, FL BAR # 801089
                                                     NATHAN L. NELSON, FL BAR #1002523
                                                                  3250 Mary Street, Suite 307
                                                                    Coconut Grove, FL 33133
                                                                   Telephone: (305) 444-8226
                                                                    Facsimile: (305)-444-6773
                                                         Email: cdowns@downslawgroup.com
                                                                nnelson@downslawgroup.com
                                                                         Attorneys for Plaintiff




                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct going of the foregoing instrument was filed with

 the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all counsel

 of record registered to receive electronic service by operation of the Court’s electronic filing

 system.

                                                            Dated this 2nd day of November 2018

                                                                            __/s/ Craig T. Downs_
                                                                             Craig T. Downs, Esq.




                                                 7
